Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                              Illinois Official Reports                       the accuracy and
                                                                              integrity of this
                                                                              document
                                      Appellate Court                         Date: 2021.04.21
                                                                              11:58:25 -05'00'



                 Fox v. Adams & Associates, Inc., 2020 IL App (1st) 182470



Appellate Court           CARLA FOX, Plaintiff-Appellant, v. ADAMS AND ASSOCIATES,
Caption                   INC., and CHRISTINE SANCHEZ, Defendants-Appellees.



District & No.            First District, Fourth Division
                          No. 1-18-2470



Filed                     February 6, 2020



Decision Under            Appeal from the Circuit Court of Cook County, No. 16-L-7730; the
Review                    Hon. Brigid Mary McGrath, Judge, presiding.



Judgment                  Affirmed.


Counsel on                William M. Walsh, of Law Office of William M. Walsh, LLC, of
Appeal                    Chicago, for appellant.

                          Elizabeth M. Bartolucci and Kristine S. Phillips, of O’Hagan Meyer
                          LLC, of Chicago, for appellees.



Panel                     JUSTICE LAMPKIN delivered the judgment of the court, with
                          opinion.
                          Justices Reyes and Burke concurred in the judgment and opinion.
                                               OPINION

¶1       Plaintiff, Carla Fox, filed a complaint against defendants, her former employer Adams and
     Associates, Inc. (Adams Inc.), and its corporate officer, Christine Sanchez, alleging disability
     discrimination under the Americans with Disabilities Act of 1990 (ADA) (42 U.S.C. § 12101
     et seq. (2012)) and the Illinois Human Rights Act (Rights Act) (775 ILCS 5/1-101 et seq. (West
     2016)) and claims of retaliatory discharge and tortious interference with employment
     expectancy. The trial court granted summary judgment in favor of defendants, finding that
     (1) Fox was not a qualified individual with a disability and (2) there was no genuine issue of
     fact that (a) Fox could not perform the functions of the job due to her disability, (b) Adams
     Inc. terminated her employment due to her medical inability to work, and (c) Adams Inc.’s
     corporate officer did not act with malice and without justification to secure the termination of
     Fox’s employment.
¶2       On appeal, Fox argues that (1) she was a qualified individual with a disability because her
     request for a multi-month leave of absence was not per se unreasonable, (2) she did not request
     an indefinite amount of time for her leave of absence, (3) a genuine issue of material fact exists
     regarding whether defendants’ adverse actions were based on Fox’s exercise of workers’
     compensation benefits, and (4) the evidence showed that Sanchez acted in a malicious or
     unjustified manner to secure the termination of Fox’s employment.
¶3       For the reasons that follow, we affirm the judgment of the circuit court. 1

¶4                                          I. BACKGROUND
¶5       According to the pleadings and depositions filed in this matter, Adams Inc. contracted with
     the United States Department of Labor to provide education and vocational training services
     to disadvantaged young adults at facilities throughout the country. Each facility had a wellness
     department that provided health-related services to students. Fox was a manager of the
     wellness department at the Joliet, Illinois, facility from 2003 until she was fired on January 20,
     2015. Prior to her termination, her job duties involved overseeing the day-to-day operations of
     the wellness department and supervising the physicians, dentists, nurses, mental health
     professionals, and other staff who provided the services. Fox was required to have an active
     registered-nurse license and knowledge of the Department of Labor’s and Adams Inc.’s
     policies and procedures. To competently perform her job duties, Fox needed to be able to focus
     and concentrate when carrying out required tasks; understand and recall important details,
     including student medication procedures; employ sound judgment, time management, and
     delegation skills; effectively articulate thoughts and ideas; and identify problems, analyze
     causes, and evaluate appropriate solutions prior to taking or recommending action.
¶6       There were always at least 200 students at the Joliet facility. Before students arrived at the
     facility, staff created a file to assess their wellness needs. Many students required daily care,
     which was administered by the wellness department. As a licensed registered nurse, Fox was
     responsible for overseeing the staff who administered medication to the students and was



         In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
         1

     appeal has been resolved without oral argument upon the entry of a separate written order.

                                                   -2-
       required to comply with local and federal guidelines for administering medication and
       maintaining medical records.
¶7          At all relevant times, Fox reported to her direct supervisor, Anneice Owens, who was the
       facility’s director of finance and administration. Owens reported to defendant Sanchez, who
       was the facility’s director. Adams Inc. granted Fox several accommodations prior to the events
       at issue in this appeal, including (1) a handicap parking space in May 2000, (2) a 3-month leave
       of absence for a disability in April 2011, (3) a 2½ -month leave of absence for a medical
       condition, starting in July 2011, and (4) a 1-year intermittent leave of absence, starting in April
       2012.
¶8          On October 31, 2013, Fox suffered a work-related injury in an automobile collision and
       went on a workers’ compensation leave of absence. She received a three month leave of
       absence and returned to work on March 3, 2014, working half-days pursuant to her doctor’s
       restriction. During her leave, Adams Inc. implemented a policy change that no longer allowed
       employees to skip their lunch hour and leave work one hour early. On March 20, 2014, Fox
       sent an e-mail to the Adams Inc. human resources manager confirming that Fox had been
       notified while she was on leave that Adams Inc. was no longer able to accommodate her taking
       her lunch hour at 3 p.m., before the end of her shift at 4 p.m. This change interfered with Fox’s
       ability to timely arrive at her college courses. On March 27, 2014, Adams Inc. sent Fox a letter
       informing her that as of April 11, 2014, it would no longer be able to accommodate her half-
       day work restriction. Thereafter, Fox was involved in two disciplinary actions that resulted in
       formal written warnings by Adams Inc.
¶9          Regarding the first action, a group of students and their parents complained to Adams Inc.’s
       regional office about an incident that occurred on Saturday, April 19, 2014. Sanchez spoke
       with the students the following Monday and learned that Fox had told the students, some of
       whom were under 18 years of age, that they were going to the wedding of the pastor of the
       church Fox attended and Fox wanted them to partake in and enjoy the event. When the students
       arrived, Fox directed them to set up tables and chairs and prepare and serve food for the
       wedding guests. The students were left unsupervised for several hours during the event. They
       were not trained in culinary arts, and one student was burned by a hot dish. Fox did not allow
       the students to eat until after all the wedding guests had eaten, and by then the little food that
       remained was cold. Moreover, in violation of the facility’s policy, the students were driven
       back to the facility in private vehicles. The students told Sanchez they felt that Fox had used
       them for unpaid labor. The students also complained to Owens about the incident.
¶ 10        Fox told Sanchez that the wedding was “community service” for the students, and Fox did
       not see any error in her conduct. Sanchez, however, believed that Fox’s conduct was egregious,
       particularly because some of the students were underprivileged minors and Fox took advantage
       of them as free labor for the benefit of her friend.
¶ 11        Adams Inc. investigated the incident and concluded that (1) Fox’s use of the students for
       her friend’s wedding was improper and (2) Fox had violated Adams Inc.’s safety policies by
       failing to ensure that the students were supervised and transported using the facility’s vehicles.
       Although this was a terminable offense, Sanchez and Owens exercised their discretion and
       instead issued an April 30, 2014, formal written warning to Fox for her improper use of student
       resources. The warning stated that Fox’s failure to perform satisfactorily as delineated in this
       warning would result in further disciplinary action up to and including recommendation of a
       termination review of her employment.

                                                    -3-
¶ 12       Regarding the second disciplinary action, Sanchez was informed on May 1, 2014, that Fox
       had failed to arrange accommodations and safety precautions for a new student with significant
       disabilities, i.e., he had a prosthetic leg, one of his arms was significantly shorter than the other,
       and he used a colostomy bag. Specifically, Fox had failed to convey this necessary information
       to certain staff members and actively manage or follow-up on the needs of the student, who
       had begun two trade classes that required heavy lifting, which was potentially dangerous to
       him and his classmates. Fox asserted that the student should not have been treated as a disabled
       child because he did not “consider himself disabled.” Fox also asserted that Sanchez should
       have been aware of the student’s visibly obvious disabilities and probably had been informed
       of them during certain meetings, which Fox admittedly did not attend.
¶ 13       Adams Inc. investigated this incident and determined that Fox failed to ensure that proper
       precautions were in place and to communicate the student’s disabilities to other facility
       personnel before the student arrived at the facility. Moreover, Fox should have provided this
       information to personnel despite the obviousness of the student’s disabilities and regardless of
       whether he believed himself to be disabled. Adams Inc. concluded that Fox’s duty as the
       wellness manager required her to prepare the student for the campus and then manage his
       wellness once he was admitted. As a result of this incident, on May 2, 2014, Adams Inc. issued
       Fox a final written warning, which stated that Fox’s failure to perform satisfactorily as
       delineated in this warning would result in further disciplinary action up to and including
       recommendation of a termination review of her employment.
¶ 14       Fox was granted an intermittent leave of absence to receive physical therapy. This leave
       started June 6, 2014, and spanned a seven-month period.
¶ 15       On October 24, 2014, Fox submitted to Adams Inc. an internal written complaint against
       Sanchez. Fox’s complaint primarily concerned a verbal disagreement between her and Sanchez
       on October 22, 2014, about whether a certain student could remain at the facility pursuant to
       the rules of the Department of Labor. Fox alleged that Sanchez had yelled at her during that
       verbal disagreement. Fox also alleged that Sanchez continually harassed her after her leave of
       absence ended in March 2014 with disrespectful and intimidating behavior, including
       instructing human resources to issue the April and May 2014 written warnings.
¶ 16       Meanwhile, on November 4, 2014, Owens placed Fox on a corrective action plan due to
       numerous itemized job performance concerns that primarily involved Fox’s delegation of work
       to her staff and follow up with them. The corrective action plan required Fox to address and
       correct her job performance in the itemized areas.
¶ 17       On November 10, 2014, Walter Carino, Adams Inc.’s corporate human resources manager,
       issued written conclusions of his investigation of Fox’s internal complaint. Carino had obtained
       statements from Fox, Sanchez, and two witnesses who had overheard the October 2014 verbal
       disagreement. Although the two witnesses heard both Fox and Sanchez raise their voices
       during the incident, the two witnesses did not hear the content of that conversation. Those
       witnesses did not corroborate Fox’s claim of harassment by Sanchez but did characterize
       Sanchez as being “passionate” about her job. Carino found that Sanchez did raise her voice but
       did not yell at Fox during the verbal dispute that arose from their valid differences of opinion
       regarding an interpretation of the Department of Labor’s rules, although Fox’s interpretation
       of the rules was correct. Carino also found that the April and May 2014 written reprimands
       issued to Fox were appropriate and did not believe that there had been a pattern of harassment
       directed toward Fox. Carino believed that employee descriptions of Sanchez’s general

                                                     -4-
       demeanor as being “passionate” about the facility’s work really meant that she was “quick to
       anger.” Carino recommended that the management of Adams Inc. coach Sanchez to use a more
       balanced and calmer approach to employee relations and consider outside courses regarding
       anger management or dealing with difficult employees.
¶ 18       On November 24, 2014, Dr. Nadkarni of the Center for Neurological Diseases S.C. wrote
       a note stating that he had seen Fox that day and she was “to stay off of work until her follow
       up visit December 22, 2014.” On November 26, 2014, Dr. Anik Amin of University
       Neurologists wrote a letter stating that Fox had commenced treatment for temporal lobe
       epilepsy and Fox stated that her symptoms started after an October 2013 car accident. Dr. Amin
       stated that this condition impairs concentration and cognition, which could affect work
       performance, and Fox needed to be excused from work for 30 days while the treatment takes
       effect.
¶ 19       On November 26, 2014, Adams Inc. sent Fox a letter regarding her request for a continuous
       leave of absence to December 23, 2014, under the Family and Medical Leave Act of 1993
       (FMLA) (29 U.S.C. § 2601 et seq. (2012)). Adams Inc. explained the insurer had determined
       that Fox was not eligible for FMLA leave because she did not meet the requisite minimum
       number of hours worked in the last 12 month period. Moreover, Fox did not have sufficient
       vacation or sick time to cover the leave she requested. Accordingly, Adams Inc. proceeded
       with Fox’s request under the ADA and asked her to complete and return the enclosed ADA
       documents.
¶ 20       On December 17, 2014, Fox requested a leave of absence as an accommodation for her
       recently diagnosed condition of temporal lobe epilepsy. Fox stated that her limitations included
       an inability to “concentrate consistently or remember important details.” She also stated that
       she was unable to drive and perform any job duties that required “concentrating consistently
       and remembering details.”
¶ 21       Upon receipt of Fox’s request under the ADA, defendants engaged in an interactive process
       to discuss a reasonable accommodation. Accordingly, Fox’s physician, Dr. Amin, provided
       additional information about Fox’s limitations, including loss of awareness and memory
       impairment due to temporal lobe epilepsy. He estimated the duration of Fox’s impairment
       would be “at least 3 months to indefinite.” Dr. Amin opined that Fox’s impairment prevented
       her from performing her job duties because she could not “concentrate consistently” and
       “remember important details” and she could not currently perform the essential functions of
       her job “until [the epileptic] spells are under better control.” Dr. Amin opined that Fox was
       currently limited from “performing tasks requiring high mental concentration or remembering
       multiple things,” and he expected that Fox would be fully released to return to work without
       restrictions “[h]opefully in 3 months (uncertain).”
¶ 22       When Sanchez consulted Fox about her request, Fox stated that her limitations—multiple
       seizures, occasional lack of recollection, memory loss, and limited concentration—prevented
       her from performing anything related to her job duties. Fox also stated that Adams Inc. could
       not currently help her until she was reevaluated by her physician, which might occur in March
       2015. Fox did not know how long she would need assistance.
¶ 23       Then Sanchez consulted separately with Owens and human resources manager Charrice
       Miller about the effect of Fox’s requested accommodation on the wellness department and the
       performance of the wellness department manager’s duties.


                                                  -5-
¶ 24        Owens stated that Fox’s requested accommodation would prevent the licensed practical
       nurses from performing their required duties under the direct supervision of a wellness
       manager and no coverage was available for Fox because no other staff member had the
       requisite license and credentials. Although a temporary employee could fill in for Fox, it would
       burden the overall management of the department because a temporary employee lacked
       knowledge of Department of Labor policies and procedures. Moreover, a lack of continuity of
       care could adversely affect the quality of care rendered to the students. Also, Fox’s request
       would interfere with the department’s ability to operate the site and provide services to students
       because they would have to go off site for wellness concerns, which would incur costs. Finally,
       an alternative accommodation for Fox was not available because she would not be reevaluated
       by her physician until March 2015 and there was no projected date for when she would be
       released back to work.
¶ 25        Miller stated that Adams Inc. could not currently help Fox because she needed a
       physician’s reevaluation in March 2015 and her staff could not perform their required duties
       without supervision. Moreover, the training issues and costs involved in hiring a temporary
       employee to cover Fox’s position were too burdensome due to the necessity of compliance
       with the Department of Labor’s requirements. Finally, no alternative accommodation would
       still meet Fox’s needs without causing too much disruption to the department.
¶ 26        Sanchez recommended to corporate human resources that Fox’s request could not be
       accommodated. Sanchez cited the same concerns raised by Owens and Miller to support this
       recommendation. Thereafter, Adams Inc.’s corporate human resources director and in-house
       counsel approved the denial recommendation.
¶ 27        On December 24, 2014, Adams Inc. sent Fox a letter denying her accommodation request
       due to her cognitive limitations for a leave of absence with an expected duration of a minimum
       of three months to indefinitely. Adams Inc. noted that Fox’s conditions and restrictions
       prevented her from being able to perform the essential functions of her job either with or
       without reasonable accommodation and no alternate positions were available due to her
       restrictions and the minimum three-month duration and indefinite nature of her requested
       leave. Adams Inc. concluded that Fox’s request would create an undue hardship on the facility
       because the nature and cost of the accommodation would be exorbitant, the job responsibilities
       of a wellness manager were difficult to cover on a temporary leave basis, the facility had
       limited financial resources available, and Fox’s requested accommodation would negatively
       impact and disrupt the structure and function of the remaining workforce and pose a risk to the
       health and welfare of the student population.
¶ 28        On January 6, 2015, Dr. Amin wrote a letter stating that Fox’s condition restricted her
       ability to work because the condition “causes lapses in concentration/memory/awareness that
       can be detrimental to her as well as others around her at work. It interferes with her ability to
       provide patient care.” Dr. Amin stated that Fox’s symptoms were still present but improving
       under her treatment regimen, which was actively being adjusted. Fox’s next appointment with
       Dr. Amin was in early February, and he was actively adjusting treatment based on weekly
       telephone conversations with Fox.
¶ 29        On or about January 9, 2015, Sanchez, Owens, and Miller recommended that Fox’s
       employment be terminated because Adams Inc. could not accommodate her leave request.
       Adams Inc. terminated Fox’s employment on January 20, 2015.


                                                   -6-
¶ 30       In August 2016, Fox filed a complaint against Adams Inc. and Sanchez, alleging disability
       discrimination under the ADA and the Rights Act and claims of retaliatory discharge and
       tortious interference with employment expectancy.
¶ 31       In July 2018, defendants moved the court for summary judgment on all of Fox’s claims.
       Defendants argued that (1) Fox did not qualify as a disabled individual under the ADA and the
       Rights Act because she sought only a three-month to an indefinite leave of absence as an
       accommodation and could not perform her essential job functions with or without a reasonable
       accommodation, (2) Fox could not support her retaliatory discharge claim by showing
       causation between her discharge and her workers’ compensation claim and leave of absence
       request because her physician’s statements regarding her condition established that she was
       unable to perform the essential functions of her job, and (3) Fox could not support her tortious
       interference claim by showing that Sanchez acted maliciously and without justification to
       terminate Fox’s employment. In support of their summary judgment motion, defendants
       included the depositions of Owens, Sanchez, Fox, Carino, and Miller and documents related
       to Fox’s employment at Adams Inc. and her leave of absence requests.
¶ 32       In her deposition, Owens testified that she initially had a good opinion of Fox’s job
       performance but thought that her performance declined over time. Owens explained that major
       and minor “things” were being missed or not completed. Also, Fox became more overwhelmed
       in her job, and staff complained that she failed to explain “certain things” even though Fox
       believed she had given them instructions. Fox told Owens about issues Fox was having with
       her memory, and Owens knew that Fox was ill. When Owens thought that Fox’s performance
       was below average, she gave Fox a corrective action plan in November 2014. Owens
       characterized many of the itemized deficiencies listed in that plan as easily correctable matters
       that could result in large consequences. Owens had no doubt that Fox would be able to comply
       with the corrective action plan, which played no role in the decision to terminate her
       employment.
¶ 33       In her deposition, Sanchez testified that Owens supervised Fox but Sanchez interacted
       frequently with Fox due to scheduled manager meetings. If Fox received a low score on a
       performance evaluation, then Owens needed to work with Fox to ensure that her scores
       improved. Sanchez explained that when a staff member went on leave under workers’
       compensation, FMLA, etc., the matter was completely handled by human resources and
       Sanchez was not involved in any way. When a staff member returned from such leave, Sanchez
       was informed if anything needed to be done to accommodate that person. Sanchez never
       reviewed doctor’s notes regarding employees; she would not be informed of the reason for an
       employee’s leave request—only the amount of days of leave requested. Decisions on
       accommodation requests were made by human resources, but Sanchez did participate in the
       decision-making process.
¶ 34       Sanchez testified that when she spoke to Fox by telephone on December 22, 2014,
       regarding her ADA accommodation request, Fox stated, inter alia, that she could not perform
       any of her job duties because she experienced multiple seizures, she lacked the ability to
       concentrate, her memory was at an all-time low, and she could not remember the functions of
       her job. Sanchez agreed with the December 2014 recommendations of Owens and Miller to
       terminate Fox’s employment because Adams Inc. could not accommodate Fox’s leave request.
       Fox was not terminated based on her use of workers’ compensation benefits, either of the April
       and May 2014 incidents that resulted in written warnings, Fox’s October 2014 internal

                                                   -7-
       complaint against Sanchez, or Fox’s November 2014 corrective action plan. Sanchez also
       denied ever treating Fox in a demeaning or intimidating manner.
¶ 35       In her opposition to defendants’ summary judgment motion, Fox argued the record
       evidence, when construed liberally in her favor, was more than sufficient to permit a reasonable
       jury to find that (1) her estimated three-month leave request was a reasonable accommodation,
       (2) defendants fired her in retaliation for her workers’ compensation leave of absence, and
       (3) Sanchez’s efforts to secure Fox’s termination were malicious. To support her arguments,
       Fox submitted her signed August 6, 2018, declaration, stating that shortly after her doctor
       released her from her medical leave of absence to return to work half-days in March 2014,
       Keith Henderson, the human resources manager at the time, told her that Adams Inc. had tried
       to find a reason to fire her but was unable to do so because it did not “have anything” on her.
       Fox also cited a portion of her deposition testimony, where, according to Fox, Adams Inc.
       employee Morgan Lindsey told Fox that management told Lindsey to watch Fox and report
       any misconduct. Moreover, Lindsey told Fox that Sanchez had urged Lindsey to blame Fox
       for failing to train Lindsey properly and for the loss of $7000 worth of medicine. Fox argued
       that Henderson’s and Lindsey’s statements were admissible as statements by a party opponent
       under Illinois Rule of Evidence 801(d)(2)(D) (eff. Oct. 15, 2015) because the statements were
       offered against defendants and were statements by their agent or servant concerning a matter
       within the scope of the agency or employment, made during the existence of the relationship.
¶ 36       On October 31, 2018, the trial court granted summary judgment in favor of defendants.
       The court found that (1) Fox was not a qualified disabled person under the ADA and the Rights
       Act because there was no genuine issue of material fact that she was not able to perform the
       essential functions of her job at the time of her discharge, (2) Fox failed to meet her burden
       under her retaliatory discharge claim to make a prima facie showing that a genuine issue of
       material fact existed regarding whether defendant Sanchez acted maliciously or without
       justification, and (3) Fox failed to meet her burden under her tortious interference with
       employment claim to make a prima facie showing that a genuine issue of material fact existed
       regarding whether defendants’ intentional and unjustified interference caused the termination
       of Fox’s reasonable expectancy of entering into a valid business relationship.
¶ 37       Fox timely appealed.

¶ 38                                            II. ANALYSIS
¶ 39        Summary judgment is a drastic means of disposing of litigation and should be entered only
       when the right of the moving party is clear and free from doubt. Gilbert v. Sycamore Municipal
       Hospital, 156 Ill. 2d 511, 518 (1993). A defendant moving for summary judgment may meet
       the initial burden of production by either affirmatively showing that some element of the case
       must be resolved in defendant’s favor or by showing the absence of evidence supporting the
       plaintiff’s position on one or more elements of the cause of action. Hutchcraft v. Independent
       Mechanical Industries, Inc., 312 Ill. App. 3d 351, 355 (2000). The plaintiff is not required to
       prove his case at the summary judgment stage; in order to survive a motion for summary
       judgment, he must present a factual basis that would arguably entitle him to a judgment.
       Robidoux v. Oliphant, 201 Ill. 2d 324, 335 (2002).
¶ 40        Summary judgment is only appropriate “if the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-

                                                   -8-
       1005(c) (West 2016). The court must construe these documents and exhibits strictly against
       the moving party and liberally in favor of the nonmoving party. Home Insurance Co. v.
       Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). The court may draw reasonable
       inferences from the undisputed facts, but where reasonable persons could draw divergent
       inferences from the undisputed facts, the issue should be decided by a trier of fact and the
       motion for summary judgment denied. Siegel v. Village of Wilmette, 324 Ill. App. 3d 903, 907
       (2001); Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 272 (1992). We
       review a trial court’s grant of summary judgment de novo. Home Insurance Co., 213 Ill. 2d at
       315. That is, we perform the same analysis as a trial court and may make our decision on any
       basis in the record, regardless of whether the trial court relied on that basis. Guterman Partners
       Energy, LLC v. Bridgeview Bank Group, 2018 IL App (1st) 172196, ¶¶ 48-49.

¶ 41                                   A. Disability Discrimination
¶ 42       Fox alleged defendants discriminated against her in violation of the ADA and the Rights
       Act. The ADA provides that “[n]o covered entity shall discriminate against a qualified
       individual on the basis of disability in regard to” the discharge of employees. 42 U.S.C.
       § 12112(a) (2012). To withstand summary judgment on her ADA claim, Fox must show a
       sufficient factual basis that would arguably prove that (1) she is disabled, (2) she is otherwise
       qualified to perform the essential functions of the job with or without reasonable
       accommodation, and (3) the adverse job action was caused by her disability. See Roberts v.
       City of Chicago, 817 F.3d 561, 565 (7th Cir. 2016). A qualified individual is someone who,
       with or without reasonable accommodation, can perform the essential functions of the
       employment position she holds. 42 U.S.C. § 12111(8) (2012).
¶ 43       Similarly, the Rights Act prohibits discrimination in employment against individuals with
       physical or mental disabilities. 775 ILCS 5/1-101 et seq. (West 2016); Van Campen v.
       International Business Machines Corp., 326 Ill. App. 3d 963, 970 (2001). To withstand
       summary judgment of her Rights Act claim, Fox must show a sufficient factual basis that
       would arguably prove that (1) she has a disability as defined in the Rights Act, (2) an adverse
       job action was taken against her because of the disability, and (3) her disability is unrelated to
       her ability to perform the functions of her job. See Van Campen, 326 Ill. App. 3d at 971.
       “Disability” is defined under the Rights Act as “a determinable physical or mental
       characteristic of a person *** which may result from disease, injury, congenital condition of
       birth or functional disorder and which characteristic *** is unrelated to the person’s ability to
       perform the duties of a particular job or position.” 775 ILCS 5/1-103(I)(1) (West 2016). A
       plaintiff must have the ability to perform the duties of the job in question; a plaintiff who
       cannot, by reason of a physical condition, perform the duties of the job in question even with
       accommodation is not disabled under the Rights Act. See Van Campen, 326 Ill. App. 3d at 971.
¶ 44       The parties agree that consistent concentration and the ability to remember important
       details were essential functions of Fox’s job, and both Fox and her physician clearly stated that
       Fox was not able to perform those essential functions when she was discharged. Fox argues,
       however, that her requested leave of absence was a reasonable accommodation that would have
       enabled her to perform her essential job duties after her physician fully released her to return
       to work without restrictions, “hopefully” in three months, although this estimate of the duration
       of Fox’s impairment was “uncertain.” Defendants respond that Fox was neither a qualified
       individual under the ADA nor disabled under the Rights Act because granting her a leave of

                                                   -9-
       absence for an indefinite time period that would have been a minimum of three months in no
       way enabled her to presently perform her job.
¶ 45        According to the ADA, discrimination includes an employer “not making reasonable
       accommodations to the known physical or mental limitations of an otherwise qualified
       individual with a disability who is an *** employee, unless [the employer] can demonstrate
       that the accommodation would impose an undue hardship on the operation of” its business. 42
       U.S.C. § 12112(b)(5)(A) (2012). The ADA also says a “reasonable accommodation” may
       include, inter alia, “job restructuring, part-time or modified work schedules, [or] reassignment
       to a vacant position.” 42 U.S.C. § 12111(9)(B) (2012). When interpreting a federal statute,
       Illinois courts must look to the decisions of the United States Supreme Court and lower federal
       courts. State Bank of Cherry v. CGB Enterprises, Inc., 2013 IL 113836, ¶ 33. If the United
       States Supreme Court has decided the issue, its decision is binding and conclusive. Id. In the
       absence of a United States Supreme Court decision on the issue, Illinois courts give weight “to
       federal circuit and district court interpretations of federal law depend[ing] on factors such as
       uniformity of law and the soundness of the decisions.” Id.
¶ 46        Once the plaintiff employee shows that an accommodation “seems reasonable on its face,
       i.e., ordinarily or in the run of cases,” then the defendant employer “must show special
       (typically case-specific) circumstances that demonstrate undue hardship in the particular
       circumstances.” US Airways, Inc. v. Barnett, 535 U.S. 391, 401-02 (2002). The “reasonable
       accommodation” concept is flexible “[b]ut the baseline requirement found in the definition of
       ‘qualified individual’ is concrete: A ‘reasonable accommodation’ is one that allows the
       disabled employee to ‘perform the essential functions of the employment position.’ ” Severson
       v. Heartland Woodcraft, Inc., 872 F.3d 476, 481 (7th Cir. 2017) (quoting 42 U.S.C. § 12111(8)
       (2012)); see also Byrne v. Avon Products, Inc., 328 F.3d 379, 381 (7th Cir. 2003) (“[n]ot
       working is not a means to perform the job’s essential functions”); Waggoner v. Olin Corp.,
       169 F.3d 481, 482 (7th Cir. 1999) (“The rather common-sense idea is that if one is not able to
       be at work, one cannot be a qualified individual.”).
¶ 47        In Severson, a Seventh Circuit case, the plaintiff suffered from serious back pain. 872 F.3d
       at 478. In June 2013, he took a 12-week FMLA leave; on the last day of that leave, however,
       he had back surgery, which required him to remain off work for another two or three months.
       Severson asked to continue his leave, but the company denied his request and terminated his
       employment, while inviting him to reapply. Severson’s work restrictions were lifted
       approximately three months later, though he did not reapply; instead, he filed a claim that his
       employer violated the ADA by failing to provide him a reasonable accommodation. Id.
¶ 48        The district court granted the employer’s motion for summary judgment, and the Seventh
       Circuit affirmed, explaining that “[t]he ADA is an antidiscrimination statute, not a medical-
       leave entitlement.” Id. at 479. Moreover, because the statute is limited to a “qualified
       individual,” the court reasoned that “the term ‘reasonable accommodation’ is expressly limited
       to those measures that will enable the employee to work.” Id. at 479, 481. Since “[a]n employee
       who needs long-term medical leave cannot work,” the court explained such an employee “is
       not a ‘qualified individual’ under the ADA.” (Emphasis in original.) Id. In so holding, the court
       specifically rejected the proposition of an “extended” leave as a “reasonable accommodation”
       under the ADA. Id. at 482.
¶ 49        Nevertheless, the Seventh Circuit acknowledged that the inquiry of whether an
       accommodation is reasonable is a fact-specific question and it is possible that a brief period of

                                                  - 10 -
       leave to deal with a medical condition could be a reasonable accommodation in some
       circumstances. Id. at 481 (citing Byrne, 328 F.3d at 381, which noted that someone with an
       intermittent condition like arthritis or lupus might be able to do a particular job even if, for
       brief periods, the inflammation was so painful that the person must stay home). The court,
       however, expressly held that “a medical leave spanning multiple months does not permit the
       employee to perform the essential functions of his job.” Id.
¶ 50       Here, the undisputed facts demonstrate that Fox was not able to return to work in any
       capacity for a minimum of three months and, even then, there was no indication as of January
       20, 2015, the date of her termination, whether she would be capable of full-time work or
       anything approximating it because Fox stated that her physician would not reevaluate her
       condition until sometime in March 2015, and her physician stated on January 6, 2015, that he
       was actively adjusting her treatment regimen and her next appointment with him was in early
       February. In other words, at the time that her employment was terminated, she was not capable
       of working at all and would have needed an additional leave of perhaps two more months
       before she would be assessed to even determine whether she would be able to return to work,
       after having exhausted her eligibility for FMLA. Because Fox’s need for such an extended
       medical leave did not permit her to perform the essential functions of her job, she was not a
       qualified individual at the time of her termination; instead, she falls outside of the protections
       of the ADA. See id.; Wilson v. Greenco Industries, Inc., No. 17-CV-934-WMC, 2019 WL
       1084783, at *7-8 (W.D. Wis. Mar. 7, 2019) (applying precedent in Severson and Byrne to grant
       summary judgment to employer, holding that an employee who required a multi-month period
       of medical leave is not a qualified individual under the ADA).
¶ 51       Fox urges this court not to follow Severson, arguing that this Seventh Circuit opinion was
       wrongly decided and conflicts with other federal court decisions that rejected the application
       of per se rules in the analysis of the reasonableness of extended leave requests under the ADA.
       To support this proposition, Fox cites García-Ayala v. Lederle Parenterals, Inc., 212 F.3d 638,
       647-48 (1st Cir. 2000), where the court ruled that the trial court erroneously granted summary
       judgment in favor of the defendant employer where the plaintiff, a secretary who had
       undergone multiple surgeries and several rounds of chemotherapy due to metastatic breast
       cancer, requested an extended leave until July 30, 1996, which was less than two months, as
       an accommodation under the ADA. The employer provided no evidence of undue hardship
       and filled the secretarial position during the plaintiff’s medical leave and well after her
       termination with individuals hired from temporary agencies. Id. Instead, the employer argued
       that “the ADA can never impose an obligation on a company to grant an accommodation
       beyond the leave allowed under the company’s own leave policy.” Id. at 646. The trial court
       granted summary judgment in favor of the employer. Id. at 643.
¶ 52       On review, the court held that the trial court failed to make an individual assessment of the
       facts and erroneously “found that a requested accommodation of an extension of a leave on top
       of a medical leave of fifteen months was per se unreasonable,” even though precedent
       established that a medical leave of absence is a reasonable accommodation under the ADA in
       some circumstances. Id. at 647. The court added that the nature of the employee’s disabilities
       rendered her unable to provide an absolutely assured time for her return to employment, but
       her request for leave was not indefinite and “[a]n unvarying requirement for definiteness again
       departs from the need for individual factual evaluation.” Id. at 648.



                                                   - 11 -
¶ 53       We find that the reasoning of Severson is sound and consistent with this court’s
       interpretation of the similar Rights Act. See Van Campen, 326 Ill. App. 3d at 971 (holding that
       a plaintiff who cannot, by reason of a physical condition, perform the duties of the job in
       question even with accommodation is not disabled under the Rights Act). Furthermore, as
       discussed above, Severson specifically acknowledged that the reasonable accommodation
       inquiry is a fact-specific question, and it is possible that a brief period of leave to deal with a
       medical condition could be a reasonable accommodation in some circumstances. 872 F.3d at
       481. Severson also recognized that disabled employees must be granted the same benefits as
       nondisabled employees. See id. at 482 (“[I]f an employer has a policy of creating light-duty
       positions for employees who are occupationally injured, then that same benefit ordinarily must
       be extended to an employee with a disability *** unless the company can show undue
       hardship.”). Consequently, we do not accept Fox’s assertion that Severson improperly applied
       a per se rule and necessarily conflicts with other federal court decisions like García-Ayala.
       Moreover, García-Ayala, where the plaintiff requested a definite, two-month leave, is
       inapposite because, here, Fox requested an indefinite leave for a minimum of three months.
¶ 54       Even if Fox was deemed a qualified individual under the ADA, her claim would fail
       because her requested accommodation is unreasonable as a matter of law. Determining whether
       a requested accommodation is reasonable is a highly fact-specific inquiry and is made on a
       case-by-case basis by balancing the benefit to the plaintiff and the cost to the defendant. Dadian
       v. Village of Wilmette, 269 F.3d 831, 838 (7th Cir. 2001). “[A]n accommodation is
       unreasonable if it imposes significant financial or administrative costs, or it fundamentally
       alters the nature of the program or service.” A.H. v. Illinois High School Ass’n, 881 F.3d 587,
       594 (7th Cir. 2018) (reaffirming the long-standing principle after Severson that the
       reasonableness inquiry regarding a requested accommodation is fact specific and made on a
       case-by-case basis); see also Wilson v. Dollar General Corp., 717 F.3d 337, 345 n.7 (4th Cir.
       2013) (“a leave request will not be unreasonable on its face so long as it (1) is for a limited,
       finite period of time; (2) consists of accrued paid leave or unpaid leave; and (3) is shown to be
       likely to achieve a level of success that will enable the individual to perform the essential
       functions of the job in question”).
¶ 55       Fox’s requested accommodation was unreasonable because she asked for an indefinite
       period of leave. Specifically, she told defendants that she needed a minimum leave of three
       months, to March 2015, when her physician would reevaluate her condition and determine
       whether she was able to return to work with or without any restrictions. Further, she failed to
       present evidence showing that the requested leave was likely to enable her to perform the
       essential functions of the job in question upon her return. There was no indication in Dr.
       Amin’s submissions that Fox would likely be released in March 2015 to return to work without
       restrictions.
¶ 56       “An employer’s duty to accommodate *** attaches when the employee asserts or claims
       that he or she would have performed the essentials of the job if afforded reasonable
       accommodation.” Illinois Bell Telephone Co. v. Human Rights Comm’n, 190 Ill. App. 3d 1036,
       1050 (1989). However, “nothing in the ADA requires an employer to give an employee
       indefinite leaves of absence.” Corder v. Lucent Technologies, Inc., 162 F.3d 924, 928 (7th Cir.
       1998); see also Nowak v. St. Rita High School, 142 F.3d 999, 1004 (7th Cir. 1998) (“The ADA
       does not require an employer to accommodate an employee who suffers a prolonged illness by
       allowing him an indefinite leave of absence.”). Furthermore, an employer has no obligation to


                                                   - 12 -
       give an employee the accommodation she prefers but only some reasonable accommodation.
       Corder, 162 F.3d at 928.
¶ 57       The cases Fox cites to support her claim that her requested leave accommodation was
       reasonable are not factually on point with her case. For example, in Nunes v. Wal-Mart Stores,
       Inc., the defendant had a policy guaranteeing its employees up to one year of unpaid medical
       leave. 164 F.3d 1243, 1247 (9th Cir. 1999). The court ruled that because the employees were
       guaranteed a year of unpaid medical leave, the total leave that the plaintiff required, which was
       less than a year, was not facially unreasonable. Id. In Dark v. Curry County, 451 F.3d 1078,
       1088 (9th Cir. 2006), where the plaintiff was a heavy-equipment operator who had epilepsy
       and needed to transition to new medication to control his seizures, the court held that there
       were genuine issues of material fact regarding whether he could have been reasonably
       accommodated through reassignment to another position or by using his accumulated sick
       leave or unpaid medical leave instead of only an extended leave request, like Fox here. In
       Humphrey v. Memorial Hospitals Ass’n, 239 F.3d 1128, 1135-36 (9th Cir. 2001), the plaintiff
       was able to work but requested an accommodation of working from home until her condition
       improved.
¶ 58       Fox, Owens, Miller, Sanchez, and Adams Inc.’s human resources management agreed that
       Fox was unable to handle the demanding job responsibilities given her medical condition.
       Moreover, both Fox and her physician were clear that defendants could not help her perform
       her job with any kind of accommodation other than an indefinite leave of absence that would
       be at least three months long. Additionally, Adams Inc. stated in its letter to Fox denying her
       ADA leave request that there were no available alternate positions that would accommodate
       her significant cognitive restrictions or lengthy and indefinite leave request. The evidence in
       the record established that the licensed practical nurses in Fox’s department could not perform
       their duties without the supervision, license, and registration of a wellness department
       manager. The evidence also showed that Adams Inc. would not be able to properly operate the
       department and supply medical services to students on site with a temporary hire for the
       lengthy and indefinite time period that Fox requested as an accommodation. Accordingly, we
       conclude that Fox has not met her burden to present a factual basis that arguably shows her
       requested lengthy leave of absence was a reasonable accommodation.
¶ 59       Regarding Fox’s claim under the Rights Act, as discussed earlier, an individual is disabled
       under the Rights Act only if her physical condition is unrelated to her ability to perform the
       duties of the job in question. 775 ILCS 5/1-103(I)(1) (West 2016). “Consequently, [an
       individual] who cannot, by reason of a physical condition, perform the duties of the job in
       question even with accommodation is not [disabled] within the meaning of the Act.” Harton
       v. City of Chicago Department of Public Works, 301 Ill. App. 3d 378, 390 (1998); Whipple v.
       Department of Rehabilitation Services, 269 Ill. App. 3d 554 (1995).
¶ 60       Because Fox could not demonstrate that she was an otherwise qualified individual who
       could perform the essential functions of her job with or without a reasonable accommodation,
       the circuit court properly granted summary judgment in defendants’ favor on Fox’s disability
       discrimination claims under the ADA and the Rights Act.

¶ 61                                   B. Retaliatory Discharge
¶ 62      An employer may terminate an at-will employee for any or no reason. Hartlein v. Illinois
       Power Co., 151 Ill. 2d 142, 159 (1992). To prove a claim for retaliatory discharge, a plaintiff

                                                  - 13 -
       employee must establish that (1) the employer discharged the plaintiff, (2) in retaliation for the
       plaintiff’s protected activities, and (3) the discharge violates a clear mandate of public policy.
       Michael v. Precision Alliance Group, LLC, 2014 IL 117376, ¶ 31. When courts evaluate in
       retaliatory discharge cases whether an employer terminated an employee improperly, courts
       do not sit in a super-personnel position to second guess employers and their internal
       disciplinary measures. Hooper v. Proctor Health Care Inc., 804 F.3d 846, 854 (7th Cir. 2015);
       Willis v. Marion County Auditor’s Office, 118 F.3d 542, 548 (7th Cir. 1997). Where a plaintiff
       offers merely her own speculation to substantiate her claim that an employer sought to retaliate
       against her, summary judgment may be appropriate. Harrison v. Addington, 2011 IL App (3d)
       100810, ¶ 61.
¶ 63       An employer is not liable for retaliatory discharge solely because the employer fired an
       employee who previously filed a workers’ compensation claim. Heldenbrand v. Roadmaster
       Corp., 277 Ill. App. 3d 664, 668 (1996). The employee must affirmatively show that the
       discharge was to retaliate against him for exercising the protected right. Id. Causation is not
       established if the basis for the discharge is valid and nonpretextual. Id.; Hartlein, 151 Ill. 2d at
       160.
¶ 64       A medical inability to work is a legitimate nondiscriminatory reason for discharge.
       Brummel v. Grossman, 2018 IL App (1st) 170516, ¶ 55; LaPorte v. Jostens, Inc., 213 Ill. App.
       3d 1089, 1093 (1991); Horton v. Miller Chemical Co., 776 F.2d 1351, 1359 n.11 (7th Cir.
       1985); see Hartlein, 151 Ill. 2d at 159-60 (“Illinois law does not obligate an employer to retain
       an at-will employee who is medically unable to return to his assigned position”). While an
       employer’s motive in terminating an employee is generally a fact issue, summary judgment in
       favor of the employer in a retaliatory discharge cases is proper when the employee cannot show
       causation. See Wright v. St. John’s Hospital of the Hospital Sisters of the Third Order of St.
       Francis, 229 Ill. App. 3d 680, 688 (1992); LaPorte, 213 Ill. App. 3d at 1094. Where there is a
       significant gap in time between the right exercised and the employee’s termination, a court
       may find as a matter of law that causation cannot be shown. See Clark County School District
       v. Breeden, 532 U.S. 268, 273-74 (2001) (per curiam) (holding that adverse action occurring
       nearly two years after discrimination complaint showed “no causality at all”); Hughes v.
       Derwinski, 967 F.2d 1168, 1174-75 (7th Cir. 1992) (four-month gap between complaint and
       adverse action could not support a reasonable inference of retaliation).
¶ 65       Fox alleged in her amended complaint that she was terminated as a result of exercising her
       right to use workers’ compensation benefits. Defendants asserted the affirmative defense that
       they had legitimate, nondiscriminatory and nonretaliatory reasons for terminating Fox based
       on her inability to perform the necessary functions of her position. In opposing defendants’
       summary judgment motion, Fox submitted her signed declaration, attesting to a conversation
       with the former human resources manager, Henderson, who allegedly told Fox when she
       returned to work from her leave of absence that Adams Inc. had tried to find a reason to fire
       her while she was on leave. Fox also alleged that a coworker, Lindsey, told her that
       management wanted Lindsey to watch Fox and report any mistakes and blame her for certain
       matters. According to the record, however, neither Henderson nor Lindsey were privy to the
       circumstances surrounding Fox’s termination, which occurred about 10½ months later and
       after several significant events and changes in Fox’s circumstances.
¶ 66       The lengthy lapse of time between Fox’s return from her workers’ compensation leave and
       her termination weakens any inference that defendants fired her for exercising her protected

                                                    - 14 -
       right to take workers’ compensation leave. Moreover, several intervening events establish that
       retaliation was not a plausible motive for discharging her. After she returned to work in March
       2014, she received in April and May 2014 two written warnings for matters that could have
       resulted in her discharge, but defendants exercised their discretion and kept her in her wellness
       manager position. Also, three months after her workers’ compensation benefits ended, Fox was
       granted an intermittent leave of absence that started June 6, 2014, and spanned a seven-month
       period to receive physical therapy. Then, in about November 2014, she was diagnosed with
       the medical condition that prevented her from doing her job. Fox’s ADA and disability
       submissions, which included her doctor’s letters and completed questionnaire, established that
       she was medically unable to perform her job. Furthermore, when Carino investigated Fox’s
       internal complaint against Sanchez, Carino concluded that he did not believe there had been a
       pattern of harassment directed toward Fox based on Carino’s findings that the April and May
       2014 written warnings were proper, Sanchez did not yell at Fox during their verbal dispute,
       and the witnesses did not corroborate Fox’s claim of harassment by Sanchez.
¶ 67       Given the evidence of Adams Inc.’s processes to review Fox’s accommodation request and
       later the recommendations regarding her termination, Fox’s mere speculation about
       management’s motives and her testimony about comments others made to her about
       management several months and several significant intervening events before her termination
       are not sufficient to raise a genuine issue of material fact about defendants’ valid nonpretextual
       reason for terminating her employment, i.e., her medical inability to perform her job. We
       conclude that the circuit court properly granted summary judgment in favor of defendants
       because Fox could not establish that defendants retaliated against her based on her exercising
       her workers’ compensation benefits.

¶ 68                                  C. Tortious Interference Claim
¶ 69       Fox alleged that Sanchez, to punish Fox for filing an internal complaint against Sanchez,
       intentionally and maliciously interfered with Fox’s legitimate expectancy of continued
       employment with Adams Inc.
¶ 70       To prevail on a claim of tortious interference with a prospective economic advantage
       (continued employment), a plaintiff must show (1) she had a reasonable expectation of
       continued employment, (2) the defendant knew of the expectancy, (3) the defendant’s
       intentional and unjustified interference caused the termination of the employment, and
       (4) damages. Harrison, 2011 IL App (3d) 100810, ¶ 52.
¶ 71       Generally, a corporate officer cannot interfere with the continued employment of an
       employee of the corporation because the officer acts on behalf of the corporation. Id. Even
       employees acting on behalf of a corporate employer cannot interfere with a fellow employee’s
       business relationship with the employer. Vickers v. Abbott Laboratories, 308 Ill. App. 3d 393,
       411 (1999). To show tortious interference by a corporate officer, the plaintiff must show that
       the corporate officer’s actions were done without justification or maliciously. Harrison, 2011
       IL App (3d) 100810, ¶ 52.
¶ 72       Fox did not have a legitimate expectation of continued employment in her position as the
       wellness department manager once she became medically unable to perform her job duties
       with a reasonable accommodation and had exhausted all of her FMLA leave and other leave
       allocations. Furthermore, there was no evidence that Sanchez acted solely to harm Fox. As
       discussed above, Carino’s investigation of Fox’s internal complaint against Sanchez found no

                                                   - 15 -
       corroboration to support Fox’s claims that Sanchez was harassing and intimidating her.
       Moreover, the recommendation to terminate Fox’s employment came from her direct
       supervisor, Owens, and was then reviewed and agreed upon by several other individuals in
       addition to Sanchez. We conclude that Fox failed to raise a genuine issue of material fact that
       Sanchez’s actions were done without justification or maliciously and the circuit court properly
       granted summary judgment in favor of defendants on Fox’s tortious interference claim.

¶ 73                                     III. CONCLUSION
¶ 74      For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 75      Affirmed.




                                                 - 16 -